NUMBER 13-22-00016-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     IN THE INTEREST OF G.M.K., A CHILD


                    On appeal from the 267th District Court
                          of Victoria County, Texas.


                           ORDER OF ABATEMENT

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam
       Appellant, J.W.K., attempts to appeal an order in suit to modify the parent-child

relationship. On November 23, 2021, appellant filed his request for findings of facts and

conclusions of law, followed by a notice of past due findings of fact and conclusions of

law on December 22, 2021. The trial court entered findings of fact on January 11, 2022;

however, the trial court did not include any conclusions of law. On March 10, 2022,

appellant filed a motion to reverse and remand this matter for failure to file conclusions of
law, or, in the alternative, to abate the appeal with instruction to the trial court to file its

conclusions of law.

       Appellant’s motion to reverse and remand is DENIED; however, appellant’s motion

to abate is GRANTED and the cause is remanded to the trial court. On remand, the trial

court shall issue conclusions of law pursuant to appellant’s request. Further, after a review

of the record, this Court became aware that the trial court’s final order does not contain

the date on which the order was signed. The trial court should further correct the

deficiency on the final order. The conclusions of law and corrected final order should be

forwarded to the Clerk of this Court in a supplemental record within thirty days from the

date of this order.

                                                                  PER CURIAM

Delivered and filed on the
15th day of March, 2022.




                                               2